Matter of Sylvie S. (Cynthia W.) (2021 NY Slip Op 03842)





Matter of Sylvie S. (Cynthia W.)


2021 NY Slip Op 03842


Decided on June 16, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
MARK C. DILLON
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2019-13546 
2019-14264
 (Docket No. N-14399-18)

[*1]In the Matter of Sylvie S. (Anonymous). Administration for Children's Services, respondent; 
andCynthia W. (Anonymous), appellant.


Peter A. Wilner, Jamaica, NY, for appellant.
Georgia M. Pestana, Acting Corporation Counsel, New York, NY (Melanie T. West and Cynthia Kao of counsel), for respondent.
Larry S. Bachner, New York, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the mother appeals from (1) an order of the Family Court, Kings County (Alan Beckoff, J.), dated November 27, 2019, and (2) an order of the same court dated December 17, 2019. The order dated November 27, 2019, inter alia, denied the mother's motion for a directed verdict at a hearing on her application pursuant to Family Court Act § 1028 for the return of the subject child to her custody. The order dated December 17, 2019, denied the mother's motion for summary judgment on her application pursuant to Family Court Act § 1028 for the return of the child. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the appeals are dismissed, without costs or disbursements; and it is further,
ORDERED that counsel's application for leave to withdraw as counsel for the appellant is denied as academic.
The mother's appeals from two orders denying, respectively, her motions for a directed verdict, and for summary judgment, on her application pursuant to Family Court Act § 1028 for the return of her child, must be dismissed as they have been rendered academic by the Family Court's subsequent order of fact-finding and disposition on the neglect petition (see Matter of Jovan W. V Ticarrah W.P., 92 AD3d 888, 889; Matter of Naila A., 39 AD3d 628, 629).
We therefore deny, as academic, the application of the mother's counsel for leave to withdraw as counsel for the mother (see Matter of Piper S., 159 AD3d 913, 914).
LASALLE, P.J., DILLON, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court